ORDER

PER CURIAM:
AND NOW, this 22nd day of January, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 27,1996, it is hereby
*1172ORDERED that W. GUSTAVE McGEORGE, be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one day, retroactive to March 1, 1996, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.